NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 27 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 17-10099
                                                    17-10100
                Plaintiff-Appellee,
                                                D.C. No. 4:16-cr-00736-RCC
 v.                                                      4:12-cr-00939-RCC

JULIO BAYRON-ARRIOLA, a.k.a. Julio              MEMORANDUM*
Bayron Estrada-Arriola,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                    Raner C. Collins, Chief Judge, Presiding

                           Submitted October 23, 2017**

Before:      LEAVY, WATFORD, and FRIEDLAND, Circuit Judges.

      In these consolidated appeals, Julio Bayron-Arriola appeals his guilty-plea

conviction and 46-month sentence for reentry of a removed alien, in violation of 8

U.S.C. § 1326, and the revocation of supervised release and consecutive 8-month

sentence imposed upon revocation. Pursuant to Anders v. California, 386 U.S. 738


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(1967), Bayron-Arriola’s counsel has filed a brief stating that there are no grounds

for relief, along with a motion to withdraw as counsel of record. We have

provided Bayron-Arriola the opportunity to file a pro se supplemental brief. No

pro se supplemental brief or answering brief has been filed.

       Bayron-Arriola waived his right to appeal his conviction, the revocation of

supervised release, and his sentences. Our independent review of the record

pursuant to Penson v. Ohio, 488 U.S. 75, 80 (1988), discloses no arguable issue as

to the validity of the waivers. See United States v. Watson, 582 F.3d 974, 986-88

(9th Cir. 2009). We accordingly dismiss the appeals. See id. at 988.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2                         17-10099 & 17-10100